

114 HRES 805 IH: Supporting the goals and ideals of “National Latino AIDS Awareness Day” on October 15, 2016, and for other purposes.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 805IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Ruiz (for himself, Ms. Lee, and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the goals and ideals of National Latino AIDS Awareness Day on October 15, 2016, and for other purposes.
	
 Whereas Hispanics and Latinos are the Nation’s largest and fastest growing ethnic minority group in the United States and according to the Census Bureau (2013) the Latino population in 2013 was 53,000,000, making up 17 percent of the United States population;
 Whereas in 2013, Latinos represented 17 percent of the United States population and accounted for 23 percent of HIV infections among adults and adolescents;
 Whereas in 2013, the rate of HIV infections for Latino males was 3 times greater than non-Hispanic White males and almost 4 times greater for Latino females than non-Hispanic White females;
 Whereas in 2010, Latinas accounted for nearly 1 in 5 deaths or 18 percent (3,513) among people with an HIV diagnosis;
 Whereas in 2010, Latinas accounted for 15 percent (1,400) of new HIV infections, and their HIV incidence rate was more than 4 times the rate for White women;
 Whereas in 2011, 63 percent of Latinos ages 18 and older had never been tested for HIV; Whereas among those who are HIV positive, the Centers for Disease Control and Prevention (CDC) reports that 36 percent of Latinos were tested for HIV late in their illness, by comparison 31 percent of Blacks and 32 percent of Whites were tested late;
 Whereas a number of challenges contribute to the epidemic in Latino communities, including poverty, injection drug use, homophobia stigma and discrimination, limited access to health care, and language or cultural barriers in health care settings; and
 Whereas more than 125,051 Latinos with an AIDS diagnosis have died since the epidemic began, including 2,370 in 2010: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of “National Latino AIDS Awareness Day”;
 (2)salutes more than 165,159 Latino AIDS survivors in the United States and the efforts of individuals living with HIV/AIDS, volunteers, and professionals who combat AIDS each day;
 (3)encourages State and local governments, including public health agencies and media organizations, to recognize and support “National Latino AIDS Awareness Day”, publicize its importance among communities, and encourage individuals, especially Latinos, to get tested for HIV;
 (4)commends the work of AIDS service organizations and community and faith-based organizations that are providing effective, evidence-based prevention, treatment, care, and support services to people living with and vulnerable to HIV/AIDS;
 (5)supports the implementation of the National HIV/AIDS Strategy and its goals to reduce new HIV infections, increase access to care and improve health outcomes for people living with HIV, reduce HIV-related disparities and health inequities, and achieve a more coordinated national response to the HIV/AIDS epidemic;
 (6)supports effective and comprehensive HIV prevention education programs to promote the early identification of HIV through voluntary routine testing, and to connect those in need to clinically and culturally appropriate care and treatment;
 (7)supports appropriate funding of HIV/AIDS prevention, care, treatment, research, and housing, including community-based approaches to fight stigma, discrimination, and homophobia; and
 (8)encourages a comprehensive prevention and treatment strategy that empowers public health workers, educators, faith leaders, community-based organizations, and other stakeholders to engage their communities to help decrease violence, discrimination, and stigma towards individuals who disclose their sexual orientation or HIV status, and normalize voluntary testing practices.
			